            Case 5:20-cv-05774-JFL Document 7 Filed 02/24/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

SEKWANNA VICTOR,                             :
    Plaintiff,                               :
                                             :
       v.                                    :       No. 20-cv-5774
                                             :
LANCASTER MARRIOTT PENN                      :
SQUARE,                                      :
    Defendant.                               :

                                           ORDER

       AND NOW, this 24th day of February, 2021, it is ORDERED that:

       1.      This case is DISMISSED WITH PREJUDICE for failure to prosecute for the

reasons stated in the Court’s accompanying Memorandum.

       2.      The Clerk of Court is DIRECTED to CLOSE this case.

       3.      If Victor still intends to prosecute this case, she must move for reconsideration of

this Order in accordance with Federal Rule of Civil Procedure 59(e). She must also include with

that motion either $400 for payment of the fees or an amended motion to proceed in forma

pauperis.



                                             BY THE COURT:


                                             /s/ Joseph F. Leeson, Jr.
                                             JOSEPH F. LEESON, JR.
                                             United States District Judge
